In Copeland's case, 86 N.C. 691, the court held   (559) that a cropper, while in the actual possession of the crop made *Page 428 
upon the premises, could not be guilty of larceny by secretly appropriating a portion thereof to his own use. We felt driven to this conclusion by the consideration of the well established principle, that to constitute a larceny, the taking must be such as amounts to a trespass.
Every larceny includes a trespass; and if there be no trespass in taking the goods, there can be no felony committed in carrying them away. 2 East., P. C. 554; 1 Hawk., P. C. ch. 33, sec. 1; 1 Russell, 95.
When therefore the statute known as the "Landlord and Tenant Act" (1876-77, ch. 283) enacted that, though the crops raised on the land should be deemed to be vested in the landlord, the actual possession thereof should be in the cropper, and, in case of its being taken away, gave him a remedy by claim and delivery, it seemed to us impossible to determine otherwise than we did, without doing violence to every analogy of the law. It is not utterly incongruous to say that one can commit a larceny of goods already in his actual possession, and which the law recognizes as his, so far as to give him a remedy, even against the landlord, should his possession be disturbed?
But, as was said in that case, a different rule obtains whenever the actual possession of the cropper has terminated by a delivery of the property to the custody and keeping of the landlord. In such case, notwithstanding the cropper's interest in the property, he may still commit a trespass upon the possession of the landlord in taking the property, and consequently may be guilty of larceny in carrying it away, if done secretly and feloniously — as is clearly shown to have been done in the instance of this defendant.
There is no error. Let this be certified, etc.
No error.                                       Affirmed.
Cited: S. v. McCoy, 89 N.C. 468; S. v. King, 98 N.C. 650.
(560)